Retirement System — Membership — Military Department Those persons employed by the Military Department who are not eligible to become Federal employees under Pub.L. No.90-486 (August 13, 1968) and who are now participating members of the Public Employees Retirement System, are not affected by Pub.L. No. 90-486 (August 13, 1968) and therefore must remain under the Public Employees Retirement System.  The Public Employees Retirement System, acting through its Board of Trustees by virtue of the authority vested m it under Title 74 O.S.Supp. 1968 Section 909[74-909] [74-909](1), must give the technicians of the Military Department who are now participating members in the state retirement system, affected by Pub.L. No. 90486 (August 13, 1968), the option of electing to remain in the system in lieu of membership in the Federal Civil Service Retirement Plan. Opinion No. 68-344 is withdrawn. Attorney General has reconsidered your recent letter where you asked: "We respectfully request your opinion as to whether the Oklahoma Public Employees Retirement System may give the employees of the Oklahoma Military Department who are now participating members in the State Retirement System the option of electing to remain in this System in lieu of membership in the Federal Civil Service Plan?" It is important that we state at the outset that not all persons employed by the Oklahoma Military Department will be eligible to become employees of the Federal Government on January 1, 1969, and a distinction must be made between those who are now, and will remain, state employees after January 1, 1969, and those technicians who are eligible to become Federal employees on January 1, 1969. Pub.L. No.90-486, Section 2 (August 13, 1968) states in part as follows: "Sec. 2. Title 32, United States Code, is amended as follows: "(1) Section 709 is amended to read as follows: `Section 709. Technicians: employment, use, status" `(a) Under regulations prescribed by the Secretary of the Army or the Secretary of the Air Force, as the case may be, and subject to subsection (b) of this section persons may be employed as technicians in-" `(1) The administration and training of the National Guard; and "'(2) The maintenance and repair of supplies issued to the National Guard or the armed forces.  "'(b) Except as prescribed by the Secretary concerned, a technician employed under subsection (a) shall, while so employed, be a member of the National Guard and hold the military grade specified by the Secretary concerned for that position. "'(c) The Secretary concerned shall designate the adjutants general referred to in section 314 of this title, to employ and administer the technicians authorized by this section.  "`(d) A technician employed under subsection (a) is an employee of the Department of the Army or the Department of the Air Force, as the case may be, and an employee of the United States. . . .'" (Emphasis added) Pub.L. No. 90-486, Section 6 (a) (August 13, 1968) provides as follows: "Notwithstanding section 709 (d) of title 32, United States Code, a person who, on the date of enactment of this Act, is employed under section 709 of title 32, United States Code, and is covered by an employee retirement system of, or plan sponsored by, a State or the Commonwealth of Puerto Rico, may elect, not later than the effective date of this Act, not to be covered by subchapter III of chapter 83 of title 5, United States Code, and with the consent of the State concerned or Commonwealth of Puerto Rico, to remain covered by the employee retirement system of, or plan sponsored by, that State or the Commonwealth of Puerto Rico. Unless such an election, together with a statement of approval by the State concerned or by the Commonwealth of Puerto Rico, is filed with the Secretary of the Army or the Secretary of the Air Force, as appropriate, on or before the effective date of this Act, the person concerned is covered by subchapter III of chapter 83 of title 5, United States Code, as of that date." (Emphasis added) Pub.L. No. 90-486, Section 7 (August 13, 1968) provides as follows: "The fourth sentence of section 218(b)(5) of the Social Security Act, as amended (42 U.S.C. § 418(b)(5)) is amended to read as follows: `Persons employed under section32 U.S.C.A. 709 of title 32, United States Code, who elected under section 6 of the National Guard Technicians Act of 1968 to remain covered by an employee retirement system of, or plan sponsored by, a State or the Commonwealth of Puerto Rico, shall, for the purposes of this act, be employees of the State or the Commonwealth of Puerto Rico and (notwithstanding the preceding provisions of this paragraph), shall be deemed to be a separate coverage group.'" (Emphasis added) Title 74 Ohio St. 902 [74-902](15) (1968) excludes any employee who is a contributing member of the United States Civil Service Retirement System as a member of the state system.  Title 74 Ohio St. 902 [74-902](25) (1968) eliminates any employee from the state retirement system whose employer is not the State of Oklahoma or any county, city or town thereof.  Title 74 Ohio St. 902 [74-902](9) (1968) defines the "Board of Trustees" as the managing body of the Oklahoma Public Employees Retirement System and Section 74 Ohio St. 909 [74-909](1) makes the Board of Trustees responsible for the policies and rules for the general administration of the system.  The above provisions give to the technician the right to elect, subject to the consent of the Oklahoma Public Employees Retirement System, to remain covered thereunder, or in the absence of such election, the technician automatically becomes a Federal employee and eligible for coverage under the Federal Retirement System. If the technician does not elect, with the consent of the state, to remain under the state system, he becomes a Federal employee on January 1, 1969, and is no longer eligible to remain under the state system. If the technician elects to remain in the state retirement plan, with the consent of the state, he retains his status as a state employee, and is eligible to remain under the state plan, but ineligible to participate in the Federal Retirement Plan.  It is therefore the opinion of the Attorney General that those persons employed by the Oklahoma Military Department who are not eligible to become Federal employees under Pub.L. No. 90-486 (August 13, 1968) and who are now participating members of the Oklahoma Public Employees Retirement System, are not affected by Pub.L. No. 90-486 (August 13, 1968) and therefore must remain under the Oklahoma Public Employees Retirement System.  It is the further opinion of the Attorney General that the Oklahoma Public Employees Retirement System, acting through its Board of Trustees by virtue of the authority vested in it under Title 74 Ohio St. 909 [74-909](1) (1968), must give the technicians of the Oklahoma Military Department who are now participating members in the state retirement system, affected by Pub.L. No. 90-486
(August 13, 1968), the option of electing to remain in the system in lieu of membership in the Federal Civil Service Retirement Plan.  Opinion No. 68-344 is withdrawn. (W. Howard O'Bryan Jr.)